Citation Nr: 0609991	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-11 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel

INTRODUCTION

The veteran had recognized service with the regular 
Philippine Army from December 1941 to July 1942 and from 
February 1945 to May 1946.  He was a prisoner of war (POW) 
from April 1942 to July 1942.  He died in June 1997; the 
appellant is the veteran's surviving spouse.

By a January 2003 RO decision, the appellant's claim of 
service connection for the veteran's cause of death was 
denied.  The appellant appealed this decision to the Board of 
Veterans' Appeals (Board).  

The appellant was afforded said hearing before the 
undersigned Veterans Law Judge in October 2003.  A transcript 
of that hearing is of record. 


FINDINGS OF FACT

1.  The veteran was a POW from April 1942 to July 1942.

2.  The veteran died in June 1997, as a result of 
cardiorespiratory arrest with the antecedent cause of acute 
cardiac failure and the underlying cause of myocardial 
infarction.

3.  At the time of the veteran's death, he had no adjudicated 
service-connected disabilities.

4.  Myocardial infarction, which was the underlying cause of 
the veteran's death, is presumed to have been a manifestation 
of atherosclerotic heart disease under revised regulations.


CONCLUSION OF LAW

The cause of the veteran's death may be presumptively 
determined to be related to his internment as a POW during 
military service.  38 U.S.C.A. §§ 101(32), 1101, 1102, 1112, 
1310 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1(y), 3.303, 
3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

During the veteran's lifetime, service connection was not 
established for any condition.  

The veteran's service personnel records reflect that he 
suffered from malaria, dysentery and rheumatism while a POW 
from May 1942 to July 1942.  His service medical records and 
a December 1952 physical examination report reveal 
essentially normal findings.  In December 1952, the veteran 
was found fit for general military service.  

In June 2002, the RO received the appellant's application for 
dependency and indemnity compensation which indicated that 
the veteran had died in June 1997.  In support of her 
application, she submitted a death certificate indicating 
that the immediate cause of the veteran's death was "cardio-
respiratory arrest" with the antecedent cause of "acute 
cardiac failure" with the underlying cause of myocardial 
infarction.  It was indicated that the veteran died at home 
and was brought to the hospital dead on arrival.  The 
appellant also submitted copies of the veteran's service 
records and certification of her marriage to the veteran that 
included the death certificate of the veteran's first wife 
who died in July 2001.  

In response to the appellant's application for benefits, the 
RO notified her that entitlement to VA death benefits 
required a demonstration that the disability of service 
origin resulted directly in the veteran's death.  The RO 
indicated that the appellant should submit all available 
medical records pertaining to the veteran's treatment for 
conditions related to the cause of the veteran's death.  
Specifically, the RO notified her that since the veteran was 
a former POW from April 9 to July 30, 1942,  the submission 
of probative evidence showing the veteran suffered from 
localized edema during his captivity would serve as the basis 
for presumptive service connection for ischemic heart 
disease, including complications of heart disease such as 
myocardial infarction.  

The appellant responded to this request for information by 
submitting duplicative evidence already of record.  Her claim 
was denied by the RO in a January 2003 rating action.  

In her notice of disagreement, the appellant maintained that 
she was entitled to death benefits because her husband's 
death was caused by sickness which started during his service 
and captivity as a POW.

In October 2003, the appellant appeared before the 
undersigned Veterans Law Judge.  She presented a waiver of 
initial RO consideration of a signed statement from the 
attending physician, F.A Derilo, who certified that in June 
1997 the veteran was brought to the hospital dead on arrival 
from myocardial infarction.  The Board notes this 
corroborative statement is duplicative of evidence already of 
record.

During the hearing, the appellant reiterated her claim for VA 
death benefits, contending that she was entitled to death 
benefits because her husband's death was a result of his 
active military service.  She testified that when she met and 
married the veteran in December 1949, she was told that the 
veteran was "very thin" upon his discharge from service.  
She stated that the veteran was hospitalized for treatment of 
malaria, dysentery, and rheumatism; however, no other 
diagnosis was indicated.  Prior to the veteran's death in 
June 1997, the appellant stated that the veteran did not seek 
medical treatment for any chest complaints but self-medicated 
his health problems.  She testified that when he had his 
heart attack "it started as heartburn."  

Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2005).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).   

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the appellant in substantiating her claim.

Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence for certain chronic diseases, including 
heart disease, will be presumed if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or was 
manifest to a compensable degree within one year of service 
discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In the absence of such evidence, the regulations require a 
showing that a service-connected disability caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.

The Board notes that the appellant's cause of death claim was 
denied by the RO in  a January 2003 rating decision.  At that 
time, the law provided that if a veteran is a former POW and 
was interned or detained for not less than 30 days, certain 
diseases to include beriberi heart disease or any of the 
presumptive diseases shall be service-connected if manifest 
to a degree of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied.  See 38 U.S.C.A. § 1112(b) 
(West 2002); 38 C.F.R. § 3.309(c) (2003).  The note to 38 
C.F.R. § 3.309(c) provided that beriberi heart disease 
includes ischemic heart disease in former prisoners of war 
who had experienced localized edema during captivity.

In a letter dated in November 2002, the RO attempted to 
develop the appellant's claim by requesting any evidence that 
showed the veteran suffered from localized edema during his 
captivity.  The appellant failed to respond to this request 
for information and her claim was denied.  

Based upon the regulations in effect at the time of the 
January 2003 rating decision, the analysis by the RO was 
correct.  It is noted that service connection was not in 
effect for any disorder and the service medical records from 
the veteran's periods of active duty were negative for the 
medical conditions which were present at his death in June 
1997.

Further, no competent medical evidence had been submitted to 
show that the illnesses noted on the veteran's death 
certificate were linked to service.  There was no evidence of 
cardiorespiratory disease in service.  There was no medical 
evidence of record that indicated that the veteran was ever 
treated for any chest complaints since service.  

However, effective October 7, 2004, 38 C.F.R. § 3.309(c) was 
revised.  The new law provided that if a veteran is a former 
prisoner of war, the certain diseases shall be service 
connected if manifest to a degree of disability of 10 percent 
or more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of Section 3.307 are also 
satisfied.  Specifically, the presumption applied to 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia).  

In this regard, the Board finds that the underlying cause of 
the veteran's death, myocardial infarction, is generally 
considered a complication of atherosclerotic heart disease 
which is a presumptive service connection disease under the 
revised regulations.  38 C.F.R. § 3.309 (October 7, 2004). 

While the medical evidence in this particular case is scarce, 
there is no dispute that the veteran was a POW and his death 
certificate lists myocardial infarction as the underlying 
cause of death due to cardio-pulmonary arrest.  

Further, the Board finds that there is an abundance of 
medical literature that establishes that a causal 
relationship exists between myocardial infarction and 
atherosclerotic heart disease.  It has been shown that a 
myocardial infarction occurs when an atherosclerotic plaque 
builds up in the inner lining of a coronary artery and then 
suddenly ruptures, totally occluding the artery and 
preventing blood flow downstream.  Also, included in the 
definition of myocardial infarction is the note that "the 
most common cause of myocardial infarction is thrombosis of 
an atherosclerotic coronary artery."  Steadman's Medical 
Dictionary, 895, 27th Edition (2000).  

Taking all the evidence into consideration, the Board 
concludes that the evidence supports the claim of service 
connection for the cause of the veteran's death based on the 
regulatory changes which became effective in October 2004.  
There is no medical opinion or other competent evidence which 
rebuts the presumption.  Under such circumstances, the claim 
is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



ORDER

Service connection for the cause of the veteran's death is 
granted.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


